Citation Nr: 1236734	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-33 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for thyrotoxicosis, claimed as hypothyroidism.

3.  Entitlement to service connection for vision problems, to include blurred vision.

4.  Entitlement to service connection for myasthenia gravis.

5.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1990 to April 1991.  She had additional service as a member of the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision a by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs, which denied service connection for thyrotoxicosis, hypertension, vision problems, myasthenia gravis, and a skin rash.  

In an August 2010 decision, the issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development, including provision of VA examinations addressing the Veteran's current allegations.

The Veteran requested a personal hearing before a Veterans Law Judge at the Board's Washington, DC, offices; such was scheduled for July 2010.  The Veteran failed to report for the hearing without explanation or a request to reschedule.  The hearing request is considered withdrawn.  38 C.F.R. § 20.702(d).

The issue of service connection for a psychiatric disability, claimed as nervousness, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  This repeats a referral from the August 2010 Board decision; there is no indication in the file or Virtual VA that any action has been taken by the AOJ.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further remand is required to secure compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In August 2010, the Board remanded the above service connection issues for VA examinations and medical opinions regarding any relationships to service.  Such was required because the Veteran had altered and clarified her allegations.  She was no longer alleging that her claimed conditions were signs or symptoms of an undiagnosed illness related to her Southwest Asia service; she instead argued that environmental exposures during service and/or inoculations had caused the current disabilities.

September 2004 VA examiners had not offered opinions as to whether any diagnosed condition is at least as likely as not related to the Veteran's various chemical and pollutant exposures in the Persian Gulf area, and they were therefore not adequate for adjudication purposes.  On remand, VA examiners were directed to specifically discuss whether exposures to chemicals and pollutants in the Persian Gulf, or inoculations during service, had caused or aggravated the Veteran's hypertension, thyrotoxicosis, vision problems, myasthenia gravis, or skin rash.  Additionally, the examiners were to address the existence of any causal or aggravating relationship between hypertension or vision problems and myasthenia gravis or any other currently diagnosed condition.  In other words, secondary service connection had to be addressed as that theory was reasonably raised by the evidence of record.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In an attempt to comply with the Board's directives, VA examinations were afforded the Veteran, and medical opinions obtained, in December 2010 and January 2011; addenda addressing any nexus to service were offered in March 2011, July 2011, and February 2012.  Unfortunately, the resulting medical opinions are not adequate.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners failed to supply a reasonable medical explanation in support of the negative opinions rendered.  The rationale offered by one examiner in all cases was that the conditions were not shown in service or at the time of the separation physical.  He later stated in a February 2012 addendum that he had considered "exposure to environmental hazards or inoculations in service.  The eye examiner first was silent regarding any medical opinion (December 2010, then stated that the cause of myasthenia gravis was unknown (March 2011), then reported that any opinion would require resorting to speculation (July 2011).

The eye examiner failed to provide an adequate examination in several respects.  First, no opinion or finding is made regarding a link between current vision complaints, such as blurring, and myasthenia gravis.  Second, he offered no rationale of any kind for his March 2011 finding.  Third, and finally, he failed to explain why speculation would be required; if an examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The second VA examiner also failed to supply an adequate examination.  While the lack of in-service treatment or notation at separation are factors to be weighed, the examiner must also clearly and thoughtfully address the possibility that environmental exposures or inoculations caused or aggravated the conditions.  A condition need not be diagnosed in service to warrant service connection.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  It is true that in the February 2012 addendum the examiner stated he considered environmental exposures or inoculations, but the statement itself is a stark throw-away, with no attached rationale.  The examiner never at any time discusses what types of exposures the Veteran had or alleges, or indicates the basis for his conclusion that in-service exposures did not cause or aggravate the conditions.  He also does not discuss the possibility of any relationship between hypertension and any other condition.

Therefore, further remand is required to obtain examinations and opinions fully compliant with the requirements for adequacy.

Accordingly, the case is once again REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center at Dallas, Texas, and all associated clinics, as well as any other VA facility identified in the record or by the Veteran, for the period of April 2012 to the present.

2.  Schedule the Veteran for VA skin, endocrine, hypertension, neurological, and eye examinations.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner(s) in conjunction with the examination.  If the examiner(s) does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner(s) for review. 

The examiner(s) must identify all current skin, endocrine, cardiovascular, neurological, and eye conditions, and must opine as to whether any such condition is at least as likely as not related to (caused or aggravated by) exposure to environmental hazards or inoculations in service, or is in any way related to military service.  The examiner must discuss the specific substances to which the Veteran claims exposure, and the circumstances of such exposure.

With respect to hypertension and vision impairments, the examiner(s) must address whether the conditions are related to (caused or aggravated by) any other currently diagnosed condition, such as myasthenia gravis.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


